 1   Dean M. Harvey (SBN 250298)
     Katherine C. Lubin (SBN 259826)
 2   Adam Gitlin (SBN 317047)
     Yaman Salahi (SBN 288752)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5   dharvey@lchb.com
     kbenson@lchb.com
 6   agitlin@lchb.com
     ysalahi@lchb.com
 7
     Interim Class Counsel
 8

 9                               UNITED STATES DISTRICT COURT

10                           NORTHERN DISTRICT OF CALIFORNIA

11                                  SAN FRANCISCO DIVISION

12                                             Master File No. 3:19-CV-000717-JST
13                                             CLASS ACTION
     IN RE CALIFORNIA BAIL BOND                PLAINTIFFS’ RESPONSE TO
14   ANTITRUST LITIGATION                      DEFENDANTS’ REQUEST FOR
                                               JUDICIAL NOTICE
15
     This Document Relates To:                 Judge:          Hon. Jon S. Tigar
16                                             Hearing Date:   October 16, 2019
                                               Courtroom:      6, 2d Floor
17                                             Time:           2:00 p.m.
     ALL ACTIONS
18

19

20

21

22

23

24

25

26

27

28
                                                               PLFS.’ RESPONSE TO DEFS.’ REQUEST FOR
                                                                                     JUDICIAL NOTICE
                                                                                    3:19-CV-000717-JST
 1          Defendants ask the Court to take judicial notice of (1) the California superior court’s
 2   decision in Pacific Bonding Corp. v. Garamendi, No. GIC815786 (Cal. Super. Ct. Feb. 24, 2004);
 3   (2) two pages from the California Department of Insurance’s (CDI) website and a statement by
 4   CDI’s Commissioner published on the website; (3) a definition of “loss ratio” from
 5   Investopedia.com; and (4) a Report of Examination of the Danielson National Insurance
 6   Company (“DNIC”) dated December 31, 2014 and posted on CDI’s website. Plaintiffs respond
 7   to each request below.
 8   I.     Superior Court Decision
 9          Plaintiffs do not oppose Defendants’ request to take judicial notice of the California
10   Superior Court decision in Pacific Bonding Corp.
11   II.    Statements on CDI’s Website
12          Plaintiffs do not oppose Defendants’ request to take judicial notice of the existence of two
13   pages on CDI’s website or the fact that a statement by CDI Insurance Commissioner Dave Jones
14   was made and is published on CDI’s website. Dkt. 57 at 3-4. However, the Court should not
15   take judicial notice of the truth of the facts asserted therein to the extent they are disputed or
16   conflict with Plaintiffs’ allegations. See Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998-99
17   (9th Cir. 2010) (judicial notice of information on government website only appropriate insofar as
18   “neither party dispute[d] the authenticity of the web sites or the accuracy of the information
19   displayed therein”). Defendants do not appear to ask the Court to rely on the truth of any factual
20   statements made in the cited websites, but if Defendants attempt to do so, Plaintiffs reserve the
21   right to object to the accuracy of specific facts in those websites.
22   III.   Investopedia Definition
23          Plaintiffs do not oppose Defendants’ request to take judicial notice of the
24   Investopedia.com definition of “loss ratio.”
25   IV.    CDI Report Regarding Danielson National Insurance Company
26          A court may take judicial notice of the records and reports of administrative bodies like
27   the CDI, but “when courts take judicial notice of administrative records, only the existence of the
28   documents themselves including the findings therein are judicially noticeable, and not the
                                                                            PLFS.’ RESPONSE TO DEFS.’ REQUEST FOR
                                                                                                  JUDICIAL NOTICE
                                                                                                 3:19-CV-000717-JST
 1   contents of the documents for the truth of the matters asserted.” Cal. Sportsfishing Protection
 2   Alliance v. Shiloh Grp., LLC, 268 F. Supp. 3d 1029, 1038 (N.D. Cal. 2017). The Court “cannot
 3   take judicial notice of the contents of documents for the truth of the matters asserted therein when
 4   the facts are disputed[.]” Id. at 1038.
 5          Defendants ask the Court to take judicial notice of the Report of Examination concerning
 6   DNIC. Dkt. 57 at 4-5. Plaintiffs do not oppose judicial notice of the existence of the report, but
 7   oppose Defendants’ request to the extent they ask the Court to take judicial notice of the truth of
 8   the contents. Here, Defendants improperly ask the Court to treat factual claims within the report
 9   as true by arguing that “judicially noticeable facts make clear that DNIC exited the bail bond
10   industry prior to the limitations period” because of an alleged “finding” that “DNIC placed its
11   entire business into ‘run-off’ in 2012 and ceased accepting new policy applications.” Dkt. 58 at
12   19. As explained in Plaintiffs’ concurrently-filed Opposition to the Motions to Dismiss, whether
13   DNIC exited the bail industry and withdrew from the conspiracy is an affirmative defense that
14   turns on disputed questions of fact. See Plfs.’ Opp. at 35. Judicial notice of a disputed fact—
15   specifically, whether DNIC withdrew from the alleged conspiracy—is improper. See Lee v. City
16   of Los Angeles, 250 F.3d 668, 690 (9th Cir. 2001) (district court erred when it “did more than take
17   judicial notice of undisputed matters of public record” by taking “judicial notice of disputed facts
18   stated in public records”).
19   Dated: August 14, 2019            Respectfully submitted,
20
                                       /s/ Dean M. Harvey
21                                     Dean M. Harvey (SBN 250298)
                                       Katherine C. Lubin (SBN 259826)
22                                     Adam Gitlin (SBN 317047)
                                       Yaman Salahi (SBN 288752)
23                                     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                       275 Battery Street, 29th Floor
24                                     San Francisco, CA 94111
                                       Telephone: (415) 956-1000
25                                     dharvey@lchb.com
                                       kbenson@lchb.com
26                                     agitlin@lchb.com
                                       ysalahi@lchb.com
27
                                       Interim Class Counsel
28
                                                                       PLFS.’ RESPONSE TO DEFS.’ REQUEST FOR
                                                     -2-                                     JUDICIAL NOTICE
                                                                                            3:19-CV-000717-JST
 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on August 14, 2019, I caused the foregoing to be electronically filed
 3   and served with the Clerk of the Court using the CM/ECF system to all parties of record.
 4

 5
     DATED: August 14, 2019              /s/ Dean M. Harvey
 6                                       DEAN M. HARVEY
                                         LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                       PLFS.’ RESPONSE TO DEFS.’ REQUEST FOR
                                                    -3-                                      JUDICIAL NOTICE
                                                                                            3:19-CV-000717-JST
